Citation Nr: 1444902	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  97-17 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE
 
Entitlement to service connection for the cause of the Veteran's death.
 
 
REPRESENTATION
 
Appellant represented by:  Daniel G. Krasnegor, Attorney at Law
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1955 to July 1959.  He died in May 1995.  The appellant is the Veteran's widow.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 
 
The issue of entitlement to service connection for the cause of the Veteran's death was denied by the Board in October 2002.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2003, the Court granted a motion for remand and vacated the Board's decision.  Following a March 2004 remand, the Board again denied the claim in January 2006.  The appellant again appealed, and in March 2008 the Court vacated the Board's decision.  In October 2008 and October 2011, the Board remanded the case for further development, and the issue is now, once again, before the Board.
 
The Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The appellant asserts that her husband died of non-Hodgkin's lymphoma which was caused by exposure to ionizing radiation while he was in the service.  In 1994 and 1995 statements, the Veteran alleged that in 1957 he was exposed three times to ionizing radiation from nuclear bomb testing while guarding aircraft, as part of his duties as an air policeman, approximately 20 miles away from the Nevada Test Site.  

A June 1996 Defense Nuclear Agency report revealed that during the Veteran's service at Nellis Air Force Base in Las Vegas, Nevada, two atmospheric nuclear test series were conducted at the Nevada Test Site: Operations PLUMBBOB and HARDTACK II.  For the purposes of this remand, the Veteran's assertion that he served on open guard duty 20 miles away from the Nevada Test Site three times during Operations PLUMBBOB and HARDTRACK II is assumed to be credible. 
 
In the March 2008 memorandum decision, the Court found that it was unclear whether VA had requested any available records concerning the Veteran's exposure to radiation based on his duties at Nellis Air Force Base, or whether VA had forwarded any records to the Under Secretary for Health for preparation of a dose estimate, pursuant to 38 C.F.R. § 3.311(a)(2)(iii) (2013).   The Court cited to case law holding that VA cannot rely upon the Defense Nuclear Agency's certification that there was no evidence of participation in a radiation risk activity.  See Earle v. Brown 6 Vet. App. 558, 562 (1994).  Further, the Court found that it was not immediately apparent whether VA concluded that obtaining a dose estimate was not feasible.
 
In the October 2008 remand, the Board directed the AOJ to secure any and all evidence that may substantiate the appellant's claim, including records which would indicate the distance between the Nevada Test Site and the Veteran's air police duties at Nellis Air Force Base.  Because the AOJ failed to obtain the Veteran's service personnel records or to adequately document or notify the appellant of the steps taken to acquire such records, the Board again remanded the case in October 2011.  The October 2011 remand instructions stated that all personal records should be obtained and, then, 
 
unless the service personnel records explicitly contradict the Veteran's assertion that he served three times on open guard duty 20 miles away from the Nevada Test Site during Operations PLUMBBOB and HARDTRACK II, the Veteran's claims file must be forwarded to the Under Secretary for Health for the preparation of a radiation dose estimate based on the Veteran serving three times on open guard duty 20 miles away from the Nevada Test Site during Operations PLUMBBOM (May 28 to October 22, 1957) and HARDTRACK II (September 18 to October 31, 1958).

(emphasis added)
 
The remand directives further instructed that after a dose estimate was prepared, the case was to be referred to the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(b)(1) (2013).
 
Service personnel records were obtained, and these records confirm that the Veteran  served at the Indian Springs Air Force Base from March 5, 1956 to April 8, 1957 and then at the Nellis Air Force Base until January 1, 1958.  The personnel records do not include any documentation pertaining to whether the Veteran performed any aircraft guard duties in the vicinity of the Nevada Test Site during this time.
 
In September 2012, the AOJ received a memorandum from the Air Force Medical Support Agency which stated that due to the low exposure potential for an Air Policeman, dosimetry monitoring would not have been required, and it could provide no dose recommendation for the Veteran.  In February 2014, a letter was received from the Defense Threat Reduction Agency which reiterated their June 1996 finding that the Veteran was not a participant in on-site nuclear testing.  The letter also stated that Nellis Air Force Base "unit morning reports containing a daily accounting of all personnel show no temporary duty for [the Veteran] to an off-site location for guard duty."
 
On the basis of this letter from the Defense Threat Reduction Agency, the AOJ determined that this constituted evidence contradicting the Veteran's claim to have been near the Nevada Test Site and declined to send the case to the Under Secretary for Health for the preparation of a radiation dose estimate.
 
Compliance with Board remands is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The October 2011 Board remand specifically acknowledged that Air Force morning reports did not show any temporary duty at the Nevada Test Site, instead showing only routine administrative actions (ordinary leave, reassignments, promotions) for the Veteran during the time period in question.  Nevertheless, the Board remand specifically instructed the AOJ to assume the Veteran's assertions were credible and, in the absence of service personnel records which explicitly contradicted these assertions, to forward the case to the Under Secretary for Health for the preparation of a radiation dose estimate.
 
As the service personnel records which were acquired do not explicitly contradict these assertions, this case must be forwarded to the Under Secretary for Health for a radiation dose estimate, followed by a referral to the Under Secretary for Benefits.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran's claims file must be forwarded to the Under Secretary for Health for the preparation of a radiation dose estimate based on the Veteran serving three times on open guard duty 20 miles away from the Nevada Test Site during Operations PLUMBBOB  and HARDTRACK II.  The Under Secretary for Health is informed that the Board accepts as credible the Veteran's assertions that he served on open guard duty 20 miles away from the Nevada Test Site three times during Operations PLUMBBOB and HARDTRACK II while stationed at Nellis Air Force Base.
 
2.  After the dose estimate has been prepared, the case should be referred to the Under Secretary for Benefits as provided by 38 C.F.R. § 3.311(b)(1).
 
3.  The AOJ must ensure complete compliance with the directives of this remand.  If any report received in connection with the above directives is deficient in any manner, the AOJ must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.
 
4.  Thereafter, the AOJ should readjudicate the claim of entitlement to service connection for cause of the Veteran's death.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her attorney.  The case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified by the AOJ.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



